DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment
2.	The preliminary amendment filed on 06/14/2021 cancels claim 1. Therefore, claims 2-21 are presented for examination.

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 03/15/2021 are acceptable for examination purposes.

Specification
6.	The specification is objected to because:
 In paragraph [0001] sates that “this application is a continuation application of and claims priority to U.S. patent application Ser. No. 16/262,371, filed on Jan. 30, 2019. But the applicant does not provide the current status of the application number 16/371,316, which is now U.S. Patent No. 10,951,544.


Information Disclosure Statement
7. 	The references listed in the information disclosure statement (IDS) submitted on 07/22/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-5, 11, 12, and 15 are non-provisionally rejected on the ground of nonstatutory double patenting anticipatory type as being unpatentable over claims 1, 6, 8, 7, 11, 13, and 14 respectively of U.S Patent No.  10,951,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower reference application as shown in the chart and explanation below.
Instant Application No. 17/202,181
U.S. Patent No.  10,951,544
Claim 2:
A network switch device comprising: a receive port configured to receive data; two or more parallel paths coupled to the receive port, each of the two or more parallel paths configured to receive a first copy of the data from the receive port, and perform a check on the first copy of the data; 

one or more voter elements configured to: receive second copies of the data from the two or more parallel paths; crosscheck the second copies of the data; validate one or more of the second copies of the data by one or more of the following: comparing results of the check of each of the two or more parallel paths, comparing the second copies of the data of each of the two or more parallel paths, and comparing timestamps of the first copy of the data from the two or more parallel paths; 














and a send port configured to: receive at least one copy of the second copies that is determined to be valid; and send the at least one copy to a next network element responsive to the one or more voter elements.
Claim 1:
A network switch device comprising: a receive port configured to receive data; two or more parallel first paths coupled to the receive port, each of the first paths configured to receive a first copy of the data from the receive port, perform a check on the first copy of the data, and generate a protection for the first copy of the data; 
one or more first voter elements configured to: receive second copies of the data from the first paths and crosscheck the second copies of the data; validate one or more of the second copies of the data by comparing results of the check of each of the first paths, comparing the second copies of the data of each of the first paths, comparing timestamps of each of the first paths, comparing the protections generated by each of the first paths, or any combination thereof; and send at least one of the second copies that are determined to match each other and to be valid to a processing section as valid data, the processing section configured to process the at least one of the second copies of the data responsive to the one or more first voter elements; two or more parallel second paths coupled to the processing section, each of the second paths configured to receive a third copy of the data from the processing section and perform multiple checks on the third copy of the data, the multiple checks comprising a check based on the protection; one or more second voter elements configured to receive fourth copies of the data from the second paths and to crosscheck the fourth copies of the data; and a send port configured to send one or more of the fourth copies of the data to a next network element responsive to the one or more second voter elements.
Claim 3:
The network switch device of claim 2, wherein each of the two or more parallel paths comprises: a timestamp element configured to apply a timestamp to the first copy of the data; a frame filter configured to apply a size constraint to the first copy of the data; a frame policing element configured to apply a bandwidth constraint to the first copy of the data; and an error detection generation element configured to generate a protection, wherein the protection comprises cyclic redundancy check (CRC) data based on the first copy of the data and the timestamp to verify integrity during the validating
Claim 6:
 The network switch device of claim 1, wherein each of the first paths comprises: a timestamp element configured to apply a timestamp to the first copy of the data; a frame filter configured to apply a size constraint to the first copy of the data; a frame policing element configured to apply a bandwidth constraint to the first copy of the data; and an error detection generation element configured to generate the protection, wherein the protection comprises cyclic redundancy check (CRC) data based on the first copy of the data and the timestamp to verify integrity after processing at the processing section
Claim 4:
The network switch device of claim 2, further comprising a processing section configured to embed routing information with valid data and to store the valid data with the embedded routing information.
Claim 8:
 The network switch device of claim 1, wherein the processing section is further configured to embed routing information with the valid data and to store the valid data with the embedded routing information.
Claim 5:
The network switch device of claim 4, wherein the processing section comprises a switch fabric.
Claim 7:
he network switch device of claim 1, wherein the processing section comprises a switch fabric.
Claim 11:
A method of operating a network switch that comprises a receive port and a send port, the method comprising: receiving data via the receive port; providing a first copy of the data to two or more parallel paths of the network switch between the receive port and the send port; at each of the two or more parallel paths, performing a check on the first copy of the data;


 crosschecking, at the network switch, second copies of the data received from the two or more parallel paths; indicating that at least two copies of the second copies match each other and are valid; and 














sending, from the network switch, one or more of the at least two copies of the data, via the send port, to a next network element.
Claim 11:
A method of operating a network switch that comprises a receive port, a processing section, and a send port, the method comprising: receiving data via the receive port of the network switch; providing first copies of the data to multiple parallel first paths of the network switch between the receive port and the processing section; at each of the first paths, performing a check on a first copy of the data and generating a protection for the first copy of the data; 
crosschecking, at the network switch, second copies of the data received from the first paths; in response to the crosschecking of the second copies of the data indicating that at least some of the second copies match each other and are valid, processing, at the processing section, valid data from at least one of the second copies of the data that match each other and are valid; providing third copies of the data to multiple parallel second paths of the network switch between the processing section and the send port; at each second path of the multiple parallel second paths, performing multiple checks on a third copy of the data, the multiple checks comprising a check based on the protection; crosschecking, at the network switch, fourth copies of the data received from the second paths; and in response to crosschecking the fourth copies of the data, selectively sending, from the network switch, one or more of the fourth copies of the data via the send port, to a next network element.
Claim 12:
The method of claim 11, further comprising processing valid data by generating and embedding routing information with the valid data.
Claim 13:
The method of claim 12, wherein processing the valid data is performed at a single processing section of the network switch.
Claim 15:
The method of claim 14, wherein generating the protection comprises generating cyclic redundancy check (CRC) data
Claim 14:
The method of claim 11, wherein generating the protection comprises generating cyclic redundancy check (CRC) data.


From the table above, claims 1, 6, 8, 7, 11, 13, and 14 of the reference patent contain every limitations of claims 2-5, 11, 12, and 15 of the instant application and as such anticipates claims of the instant application. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.         Claims 11-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takakuwa (U.S. PN: 2010/0128726).

As per claim 11:
 Takakuwa teaches or discloses a method of operating a network switch that comprises (see paragraph [0074], herein a process of a data transmitter 100 operating as discussed with reference to FIG. 3 is described below with reference to FIGS. 6-8) a receive port and a send port, the method comprising: receiving data via the receive port (see paragraph [0076], herein in operation S10, the ingress processing block 200 (the data transmitter 100) starts the process thereof. In operation S20, the ingress processing block 200 receives the reception data, and Fig. 8); providing a first copy of the data to two or more parallel paths of the network switch between the receive port and the send port (see paragraph [0077], herein In operation S30, the switch fabric 300 receives the transmission data transmitted by the identification information attaching unit 210. The reception data copier 310 copies the transmission data with the identification information attached thereto by the identification information attaching unit 210, transfers the transmission data as the original data to the first egress processing block 400, and transfers the copy data to the second egress processing block 500, and Fig. 8); at each of the two or more parallel paths, performing a check on the first copy of the data (see paragraph [0081], herein in operation S70, the first data calculator 420 performs the predetermined calculation process on the transmission data received in operation S60. In the predetermined calculation process, predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be the CRC calculation process. The predetermined calculation processes performed by the first data calculator 420 and the second data calculator 550 are identical to each other); crosschecking, at the network switch, second copies of the data received from the two or more parallel paths (see paragraph [003], herein In operation S80, the identification information extractor 410 and the first data calculator 420 notify the second egress processing block 500 of the identification information and the calculation result, respectively, and paragraph [0094], herein in operation S180, the identity determiner 530 extracts from the calculation result storage 510 the calculation result corresponding to the identification information as the search target of the identity determiner 530, and compares the extracted calculation result with the calculation result of the second data calculator 550 in operation S160); indicating that at least two copies of the second copies match each other and are valid (see paragraph [0095], herein if the identity determiner 530 determines that the two calculation results match each other in operation S190 (YES in operation S190), the second egress processing block 500 deletes the identification information from the copy data, and transmits the copy data out of the data transmitter 100 via the output mirror port in operation 8200., and paragraph [0096]); and sending, from the network switch, one or more of the at least two copies of the data, via the send port, to a next network element (see paragraph [0095], herein the second egress processing block 500 deletes the identification information from the copy data, and transmits the copy data out of the data transmitter 100 via the output mirror port in operation 8200).

As per claim 12:
 Takakuwa teaches that processing valid data by generating and embedding routing information with the valid data (see paragraph [0045], herein the calculation result storage 510 stores the identification information transferred from the identification information extractor 410 and the result of the predetermined calculation process performed on the transmission data containing the identification information by the first data calculator 420 and transferred from the first data calculator 420. The calculation result storage 510 stores these pieces of information with the identification information mapped to the result information)..

As per claim 13:
 Takakuwa teaches that wherein processing the valid data is performed at a single processing section of the network switch (see paragraph [0070], herein the identity determiner 530 then compares the extracted calculation result with the calculation result of the second data calculator 550 and then determines that the transmission data is identical to the copy data if the calculation results match each other).

As per claim 14:
 Takakuwa teaches that generating a protection for the first copy of the data by the two or more parallel paths (see paragraph [0053], herein predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data).

As per claim 15:
Takakuwa teaches that wherein generating the protection comprises generating cyclic redundancy check (CRC) data (see paragraph [0053], herein the predetermined calculation process may be a CRC calculation process, and paragraph [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 4, 5-10, 17, and 19-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Takakuwa (U.S. PN: 2010/0128726) in view of Chang et al. (U.S. PN: 7,889,686) "herein after as Chang."

As per claim 2:
 Takakuwa substantially teaches or discloses a network switch device comprising (see Fig. 3, data transmitter 100): a receive port configured to receive data two or more parallel paths coupled to the receive port (see paragraph [0020], herein, the ingress processing block 200 processes reception data (packet) input from a line, and sends the processed data to the switch fabric 300, and paragraph [0076], herein in operation S10, the ingress processing block 200 (the data transmitter 100) starts the process thereof. In operation S20, the ingress processing block 200 receives the reception data), each of the two or more parallel paths configured to receive a first copy of the data from the receive port (see paragraph [0021], herein the switch fabric 300 copies data transferred from the ingress processing block 200, and transfers the copy data to the second egress processing block 500), and perform a check on the first copy of the data (see paragraph [0039], herein the first data calculator 420 performs a predetermined calculation process on the transmission data transferred by the reception data copier 310, and then notifies the calculation result storage 510 of the result of the predetermined calculation process. In the predetermined calculation process, predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be a cyclic redundancy check (CRC) calculation process. The predetermined calculation process performed by the first data calculator 420 and the predetermined calculation process performed by second data calculator 550 are identical to each other, and paragraph [0081]); one or more voter elements configured to: receive second copies of the data from the two or more parallel paths (see paragraph [0077], herein the reception data copier 310 copies the transmission data with the identification information attached thereto by the identification information attaching unit 210, transfers the transmission data as the original data to the first egress processing block 400, and transfers the copy data to the second egress processing block 500. If there are a plurality of pieces of copy data, at least one egress processing block having the same function as that of the second egress processing block 500 is included. The other copy data is then transferred to another egress processing block); crosscheck the second copies of the data (see paragraph [0055], herein the identity determiner 530 then determines (verifies) identity between the transmission data and the copy data, based on the identification information and the calculation result responsive to the identification information stored on the calculation result storage 510 and the identification information extracted by the identification information extractor 540 and the calculation result responsive to the identification information); validate one or more of the second copies of the data by one or more of the following: comparing results of the check of each of the two or more parallel paths (see paragraph [0053], herein the identity determiner 530 searches the calculation result storage 510 for the identification information extracted by the identification information extractor 540, and extracts the calculation result mapped to that identification information. The identity determiner 530 then compares the extracted calculation result with the calculation result by the second data calculator 550. If these calculation results match each other, the transmission data and the copy data are identical to each other, and paragraph [0093]), comparing the second copies of the data of each of the two or more parallel paths (see paragraph [0056], herein the identity determiner 530 further compares the calculation result of the extracted identification information with the calculation result by the second data calculator 550. In an exemplary embodiment, the identity determiner 530 may discard the copy data corresponding to the calculation result (without transferring the copy data to the outside) if the calculation results fail to match each other, and paragraph [0096]), and a send port configured to: receive at least one copy of the second copies that is determined to be valid (see paragraph [0104], herein the identity determiner 530 then compares the extracted calculation result with the calculation result of the second data calculator 550. In operations S200 and S210, the second egress processing block 500 performs the predetermined processes depending on the comparison result); and send the at least one copy to a next network element responsive to the one or more voter elements (see paragraph [0058], herein upon determining that the transmission data is identical to the copy data, the identity determiner 530 (or the second egress processing block 500) deletes the identification information from the copy data and then transmits the copy data out of the data transmitter 100 via the output mirror port, and (see paragraphs [0095 & 0105]).
Takakuwa does not explicitly teach comparing timestamps of the first copy of the data from the two or more parallel paths.
However, Chang in analogous art teaches comparing timestamps of the first copy of the data from the two or more parallel paths (see column 2, lines54-60, herein A recipient device (or intermediate server in the computer network) receives duplicate packets and compares timestamps contained in each of two (or more) identical packets. No switching to a single channel (single communication network) occurs until the recipient device determines that duplicate, arrived data packets have identical timestamps).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Takakuwa with the teachings of Katrak by comparing timestamps of the first copy of the data from the two or more parallel paths.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the comparing timestamps would have improved real time delivery of packetized media data streams from a media source to a mobile user (see Chang column 2, lines26-28).

As per claim 4:
Takakuwa teaches that a processing section configured to embed routing information with valid data and to store the valid data with the embedded routing information (see paragraph [0045], herein the calculation result storage 510 stores the identification information transferred from the identification information extractor 410 and the result of the predetermined calculation process performed on the transmission data containing the identification information by the first data calculator 420 and transferred from the first data calculator 420. The calculation result storage 510 stores these pieces of information with the identification information mapped to the result information).

As per claim 5:
 Takakuwa teaches that wherein the processing section comprises a switch fabric (see Fig. 3, switch fabric 300).

As per claim 6:
 Takakuwa teaches that wherein the processing section is further configured to route the data and to store the data (see paragraph [0048], herein The delay unit 520 delays the execution timing of the process of the identity determiner 530 on the copy data transferred from the reception data copier 310 by a constant period of time. To this end, the delay unit 520 temporarily stores the copy data).

As per claim 7:
 Takakuwa teaches that wherein the two or more parallel paths are configured to generate a protection for the first copy of the data (see paragraph [0053], herein predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be a CRC calculation process, and paragraph [0081]).

As per claim 8:
 Takakuwa-Chang as combined teaches that a timestamp element configured to apply a timestamp to the first copy of the data (Chang, see column 4, lines 9-12, the coordination function in one form compares timestamps of duplicate packets to assure that such packets are in fact duplicates); and an error detection generation element configured to generate the protection, wherein the protection comprises cyclic redundancy check (CRC) data based on the first copy of the data and the timestamp to verify integrity during the validating (Takakuwa, see paragraph [0039], herein the first data calculator 420 performs a predetermined calculation process on the transmission data transferred by the reception data copier 310, and then notifies the calculation result storage 510 of the result of the predetermined calculation process. In the predetermined calculation process, predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be a cyclic redundancy check (CRC) calculation process. The predetermined calculation process performed by the first data calculator 420 and the predetermined calculation process performed by second data calculator 550 are identical to each other).

As per claim 9:
 Takakuwa teaches that wherein the one or more voter elements are further configured to validate one or more of the second copies of the data at least partially based on the CRC data (see paragraph [0055], herein the identity determiner 530 then compares the extracted calculation result with the calculation result by the second data calculator 550. If these calculation results match each other, the transmission data and the copy data are identical to each other).

As per claim 10:
 Takakuwa teaches that wherein the receive port is configured to receive the data from a sending network element (see paragraph [0033] herein, the ingress processing block 200 includes identification information attaching unit 210. The identification information attaching unit 210 attaches, to reception data, identification information unique to the reception data) and wherein the send port is configured to forward the data to the next network element (see paragraph [0058], herein Upon determining that the transmission data is identical to the copy data, the identity determiner 530 (or the second egress processing block 500) deletes the identification information from the copy data and then transmits the copy data out of the data transmitter 100 via the output mirror port).

As per claim 17:
 Takakuwa substantially teaches or discloses a system comprising (see Fig. 3, data transmitter 100): a sending network element (see paragraph [0008], herein the above aspects can be attained by a data transmitter configured to transmit reception data and copy data of the reception data to the outside via respective separate ports); a next network element (see paragraph [0041], herein output port); and network switch device comprising: a receive port configured to receive data from the sending network element (see paragraph [0020], herein, the ingress processing block 200 processes reception data (packet) input from a line, and sends the processed data to the switch fabric 300, and paragraph [0076], herein in operation S10, the ingress processing block 200 (the data transmitter 100) starts the process thereof. In operation S20, the ingress processing block 200 receives the reception data); two or more parallel paths coupled to the receive port, each of the two or more parallel paths configured to receive a first copy of the data from the receive port (see paragraph [0021], herein the switch fabric 300 copies data transferred from the ingress processing block 200, and transfers the copy data to the second egress processing block 500), and perform a check on the first copy of the data (see paragraph [0039], herein the first data calculator 420 performs a predetermined calculation process on the transmission data transferred by the reception data copier 310, and then notifies the calculation result storage 510 of the result of the predetermined calculation process. In the predetermined calculation process, predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be a cyclic redundancy check (CRC) calculation process. The predetermined calculation process performed by the first data calculator 420 and the predetermined calculation process performed by second data calculator 550 are identical to each other, and paragraph [0081]); one or more voter elements configured to: receive second copies of the data from the two or more parallel paths (see paragraph [0077], herein the reception data copier 310 copies the transmission data with the identification information attached thereto by the identification information attaching unit 210, transfers the transmission data as the original data to the first egress processing block 400, and transfers the copy data to the second egress processing block 500. If there are a plurality of pieces of copy data, at least one egress processing block having the same function as that of the second egress processing block 500 is included. The other copy data is then transferred to another egress processing block); crosscheck the second copies of the data (see paragraph [0055], herein the identity determiner 530 then determines (verifies) identity between the transmission data and the copy data, based on the identification information and the calculation result responsive to the identification information stored on the calculation result storage 510 and the identification information extracted by the identification information extractor 540 and the calculation result responsive to the identification information); validate one or more of the second copies of the data by one or more of the following: comparing results of the check of each of the two or more parallel paths (see paragraph [0053], herein the identity determiner 530 searches the calculation result storage 510 for the identification information extracted by the identification information extractor 540, and extracts the calculation result mapped to that identification information. The identity determiner 530 then compares the extracted calculation result with the calculation result by the second data calculator 550. If these calculation results match each other, the transmission data and the copy data are identical to each other, and paragraph [0093]), comparing the second copies of the data of each of the two or more parallel paths (see paragraph [0056], herein the identity determiner 530 further compares the calculation result of the extracted identification information with the calculation result by the second data calculator 550. In an exemplary embodiment, the identity determiner 530 may discard the copy data corresponding to the calculation result (without transferring the copy data to the outside) if the calculation results fail to match each other, and paragraph [0096]); and a send port configured to: receive at least one copy of the second copies that is determined to be valid (see paragraph [0104], herein the identity determiner 530 then compares the extracted calculation result with the calculation result of the second data calculator 550. In operations S200 and S210, the second egress processing block 500 performs the predetermined processes depending on the comparison result); and send the at least one copy to the next network element responsive to the one or more voter elements (see paragraph [0058], herein upon determining that the transmission data is identical to the copy data, the identity determiner 530 (or the second egress processing block 500) deletes the identification information from the copy data and then transmits the copy data out of the data transmitter 100 via the output mirror port, and (see paragraphs [0095 & 0105]).
Takakuwa does not explicitly teach comparing timestamps of the first copy of the data from the two or more parallel paths.
However, Chang in analogous art teaches comparing timestamps of the first copy of the data from the two or more parallel paths (see column 2, lines54-60, herein A recipient device (or intermediate server in the computer network) receives duplicate packets and compares timestamps contained in each of two (or more) identical packets. No switching to a single channel (single communication network) occurs until the recipient device determines that duplicate, arrived data packets have identical timestamps).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Takakuwa with the teachings of Katrak by comparing timestamps of the first copy of the data from the two or more parallel paths.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the comparing timestamps would have improved real time delivery of packetized media data streams from a media source to a mobile user (see Chang column 2, lines26-28).

As per claim 19:
 Takakuwa teaches that a processing section configured to embed routing information with valid data and to store the valid data with the embedded routing information (see paragraph [0045], herein the calculation result storage 510 stores the identification information transferred from the identification information extractor 410 and the result of the predetermined calculation process performed on the transmission data containing the identification information by the first data calculator 420 and transferred from the first data calculator 420. The calculation result storage 510 stores these pieces of information with the identification information mapped to the result information).

As per claim 20:
 Takakuwa teaches that wherein the two or more parallel paths are configured to generate a protection for the first copy of the data (see paragraph [0053], herein predetermined data corresponds to the result of the predetermined calculation process performed on the predetermined data. For example, the predetermined calculation process may be a CRC calculation process, and paragraph [0081]).


11.	Claim 16 is  rejected under 35 U.S.C. 103 (a) as being unpatentable over Takakuwa (U.S. PN: 2010/0128726) in view of Varma (U.S. PN: 2007/0047535).

As per claim 16:
Takakuwa does not explicitly teach prior to sending one or more of the at least two copies of the data to the next network element: providing third copies of the data to one or more parallel second paths of the network switch; at each second path of the one or more parallel second paths, performing multiple checks on a third copy of the data, the multiple checks comprising a check based on the protection; and crosschecking, at the network switch, fourth copies of the data received from the one or more parallel second paths.
However, Varma in analogous art teaches prior to sending one or more of the at least two copies of the data to the next network element: providing third copies of the data to one or more parallel second paths of the network switch (see paragraph [0025], herein A packet transferred through the switch fabric, on reaching its destination fabric port ("egress" side), may go through some egress processing before being transmitted out of the line card to an external link. Accordingly, the egress ports may contain queues to hold the data prior to transmission to external links. Often the fabric is designed to deliver packets at a peak rate that is higher than the speed of the external link, or the processing rate of the egress processing function); at each second path of the one or more parallel second paths, performing multiple checks on a third copy of the data, the multiple checks comprising a check based on the protection; and crosschecking, at the network switch, fourth copies of the data received from the one or more parallel second paths (see paragraph [0029], herein the egress fabric interface module 335 includes an egress buffer 340, an egress buffer manager 345 and an egress flow-control manager 350. The egress buffer 340 contains a set of egress queues that hold the packets arriving from the data path 325 until they can be forwarded to the packet processor for egress processing., and Fig. 3, egress fabric interface modules 335). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Takakuwa with the teachings of Varma by providing third copies of the data to one or more parallel second paths of the network switch, performing multiple checks on a third copy of the data, and crosschecking fourth copies of the data received from the one or more parallel second paths.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized providing third copies of the data to one or more parallel second paths of the network switch, performing multiple checks on a third copy of the data, and crosschecking fourth copies of the data received from the one or more parallel second paths would have improved network switch device performance.

Allowable Subject Matter
12.	Claims 3, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        

/Shelly A Chase/Primary Examiner, Art Unit 2112